IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39542

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 653
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 1, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JAMIE LEE NAPPO,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of eighteen years, with a minimum
       period of confinement of eight years, for first degree kidnapping and concurrent
       unified term of fifteen years, with a minimum period of confinement of eight
       years, for attempted first degree murder, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jamie Lee Nappo pled guilty to first degree kidnapping, I.C. § 18-4502, and attempted
first degree murder, I.C. §§ 18-4001, 18-4002, 18-4003, 18-306, and 18-204. The district court
sentenced Nappo to a unified term of eighteen years, with a minimum period of confinement of
eight years for first degree kidnapping and a current unified term of fifteen years, with a
minimum period of confinement of eight years, for attempted first degree murder. Nappo
appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nappo’s judgment of conviction and sentence are affirmed.




                                                   2